Citation Nr: 0701332	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-27 091	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
May 16, 2005, Board of Veterans' Appeals (Board) decision 
which denied claims of entitlement to service connection for 
a skin disorder and for prostate cancer, both including as 
due to exposure to ionizing radiation in service.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1946 to July 1947.

2.  On July 25, 2005, a motion for revision of a May 16, 
2005, Board decision based on clear and unmistakable error 
(CUE) was filed by the veteran.

3.  In August 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the Board's May 16, 2005 decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of its May 16, 2005 decision based on clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2006).

The Court has vacated and remanded the Board's May 16, 2005, 
decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed.



ORDER

The motion is dismissed.



	                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



